Order filed February 25, 2020




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00006-CV
                                    ____________

                            ALI YAZDCHI, Appellant

                                          V.

            MAKANSAM INC. D/B/A IDEAL TOWING, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1135418

                                     ORDER

      Appellant’s brief was due February 5, 2020. No brief or motion for extension
of time has been filed. If appellant does not file a brief with this court on or before
March 9, 2020, the court will dismiss the appeal for want of prosecution. See Tex.
R. App. P. 42.3(b).

                                   PER CURIAM

Panel consists of Justices Christopher, Wise, and Zimmerer.